Citation Nr: 1208468	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  10-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to September 7, 2004, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He died in July 1998.  The appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Newark, New Jersey VA Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 1998; he served in Vietnam.

2.  Later in July 1998 the appellant submitted an application for VA death pension benefits (with a VA form 21-526 co-signed by the Veteran and endorsed by the appellant attached)(which was also an application for DIC benefits); VA then sent her a VA Form 21-534 for completion (without notice of the time period afforded for doing so); in correspondence received in October 2000 the appellant indicated that she had been in a state of clinical depression (and unable to cope with the necessary paperwork); she ultimately submitted the requested form and information necessary for processing of a DIC claim, which was denied by an unappealed rating decision in June 2001.

3.  Effective May 8, 2001, diabetes mellitus was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in Vietnam.

4.  A December 2004 rating decision granted service connection for the cause of the Veteran's death based on findings that he had type 2 diabetes mellitus which warranted presumptive service connection and was a contributory cause of his death.


CONCLUSION OF LAW

An earlier effective date of July 1, 1998 is warranted for the award of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.816 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the appellant's claim in full, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.




II. Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died on July [redacted], 1998.  He served with the 4th Infantry Division in Vietnam during the Vietnam Era.  His initial death certificate shows the cause of his death was breast cancer with metastasis to liver and to bone.  An amended death certificate dated in July 2004 lists diabetes mellitus as an additional cause of death that was omitted on the initial death certificate.  Medical records show that the Veteran had insulin dependent diabetes that contributed to his death.  These facts are not in dispute.  

In written correspondence dated July 22, 1998, the appellant filed a claim for death pension benefits.  While the filing was not entirely compliant with the 38 C.F.R. § 3.151 requirement for the specific form for the benefit sought, the correspondence along with the appellant's attachments reflects the benefits she was seeking and an attempt at compliance, and may reasonably be considered a claim for pension/DIC.  A claim for pension is considered a claim for DIC.  38 C.F.R. §§ 3.152(b)(1); 3.816(d)(2).  In response the RO sent the appellant a VA Form 21-534, Application for DIC or Death Pension by a Surviving Spouse or Child, with a cover letter (dated August 18, 1998) that identified additional evidence and information necessary for the processing of her claim.  The cover letter does not specify a time period for response.  On October 10, 2000 the RO received a response from the appellant wherein she indicated she had been in a state of clinical depression and unable to cope with paperwork [related to her claim].  Given VA's failure to advise the appellant of the time period for response (and her self-reported state of mind-which the Board finds no reason to question), the Board finds that there was equitable tolling of an applicable response period.  Ultimately, she submitted the information/records sought by the RO; significantly, throughout she has presented her claim for VA death benefits as one based on Agent Orange, and she also identified the Veteran's diabetes as a contributory cause of his death (see letter dated September 6, 2000).  This claim was denied by an unappealed rating decision in June 2001.   

In September 2004, the appellant again sought entitlement to DIC benefits; the December 2004 rating decision on appeal granted service connection for the cause of the Veteran's death effective September 7, 2004, the date of her claim to reopen.  In February 2005 (i.e. timely for a notice of disagreement with the December 2004 rating decision), the appellant asserted that an earlier effective date was warranted "under the Nehmer ruling."

Under VA law generally, the guidelines for a determination of the effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The general provision for the assignment of an effective date for a reopened claim for an award of DIC benefits-including where service connection for the cause of the Veteran's death has been granted-is that the effective date is the date of receipt of the appellant's claim for reopening the issue of entitlement to DIC benefits.  38 C.F.R. § 3.400(c)(4)(iii).

However, following a 2002 decision of the United States Court of Appeals for the Ninth Circuit (Ninth Circuit), VA established regulations pertaining to effective dates for awards of compensation/DIC for certain diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III)(now codified at 38 C.F.R. § 3.816).  

A "Nehmer class member" is defined to include a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease."  A covered herbicide disease is one for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002.  Type 2 diabetes mellitus/adult onset diabetes is a "covered herbicide disease" (a presumption of service connection being established effective May 8, 2001).  38 C.F.R. § 3.816(a)(2).  

The appellant is a "Nehmer class member" as she is the Veteran's surviving spouse.  38 C.F.R. § 3.816 provides that, if a class member's claim for cause of death or other DIC benefits was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death (here, May 8, 2001), the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, whichever is later (however, if the claim was received within a year following death, the effective date of the award shall be the first day of the month in which the death occurred).  38 C.F.R. § 3.816(d)(2)(3). 

As the appellant's initial claim for death pension (and therefore DIC) was received in July 1998 (within a year following the Veteran's death, and as presumptive service connection for diabetes mellitus as due to herbicide exposure became effective in May 2001, thus prior to October 1, 2002) under the regulatory criteria  outlined above, the effective date of the award of DIC is the first day of the month in which the Veteran died.  Consequently, an earlier effective date of July 1, 1998 is warranted.  






ORDER

An effective date of July 1, 1998 for the award of service connection for the cause of the Veteran's death is granted.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


